82 F.3d 411
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Henry Scarborough TODD, Petitioner.
No. 95-8093.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 12, 1996.

PETITION DENIED.
On Petition for Writ of Mandamus.  (CR-92-301).
Petition denied by unpublished per curiam opinion.   Henry Scarborough Todd, Petitioner Pro Se.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Petitioner seeks a writ of mandamus from this court, ordering the district court to rule on his 28 U.S.C. § 2255 (1988) motion and his motion for rehearing.   The district court denied Petitioner's motion for rehearing by order entered July 31, 1995.   The court granted summary judgment to Defendants in Petitioner's § 2255 motion on December 19, 1995.   Because Petitioner has already received the relief he now seeks, we grant leave to proceed in forma pauperis and deny his petition as moot.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.